Citation Nr: 1114466	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-41 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a permanent and total disability rating for pension purposes.  


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's preexisting hallux valgus of the left and right feet was noted at enlistment and was not aggravated by her active duty service; the Veteran's report of toe fracture and bilateral foot surgery during service are not credible; arthritis of the feet was first noted more than 15 years after her separation from service.

2.  A low back disability was not manifested during active service or for many years thereafter, and it is not medically attributable to the Veteran's service.

3.  The Veteran's disabilities do not permanently preclude her from engaging in all forms of substantially gainful employment consistent with her age, education, and work experience.


CONCLUSIONS OF LAW

1.  A chronic disability of the left or right foot was not incurred in or aggravated by the Veteran's active military service, nor may arthritis of either foot be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2010).

2.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for the award of a permanent and total disability rating for pension purposes have not been met.  38 U.S.C.A. §§ 1501, 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.342, 4.3, 4.7, 4.15, 4.17 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in October 2008 and February 2009 letters.  

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  In April 2009, the Veteran was scheduled for a VA examination in conjunction with her pension claim for which she failed to report and has not alleged a lack of notice or offered good cause for her failure to appear.  The record overwhelmingly demonstrates that the Veteran did not have a back disability during service, and that pre-existing bilateral foot disabilities were not aggravated during service.  There is no indication that the conditions may be associated with service.  For these reasons, the Board declines to provide an examination or obtain an opinion as to these issues.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time

Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303.  Certain diseases, including arthritis, may be presumed incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail in a claim seeking service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the current disability and the disease or injury in service.  See Hickson v. West, 12 Vet. App. 247 (1999).

The Board must assess the credibility and weight of all the evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left and Right Foot

The Veteran's enlistment examination in July 1987 noted bilateral mild, asymptomatic hallux valgus, not considered disabling.  The service treatment records do not contain any complaints or findings with respect to the Veteran's feet.  On the Report of Medical History completed by the Veteran in June 1992, prior to her separation from service, she checked "no" in response to the question of whether she had now or had ever had foot trouble.  The service separation examination noted normal examination of the feet.

In January 2009, the Veteran was seen with complaints of pain in both feet that had been present for years but had worsened in the last few days.  She reported a history of surgery on both feet in 1992.  X-rays showed evidence of surgery on both feet.  A VA podiatry consultation in February 2009 noted the Veteran with a history of bunion surgery 20 years earlier with consequent pain in both great toe joints.  The Veteran reported that her surgeries had been performed during service in Germany and that the records had been lost.  A March 2009 treatment record assessed bilateral foot pain most likely arthritis and cutaneous neuropathic pain.  

The Veteran contends that she broke her left foot during service when a soldier dropped a sandbag on it; that she was sent to a German civilian hospital for surgery on her injured foot; that when she awoke from the surgery she found that both feet had been operated on; and that she had been told at the end of her military tour that the records of her foot surgeries had been lost when the hospital moved from Munich to Augsburg, Germany.  She is unable to recall the name of the treating physician or the facility.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence 1) that the disability existed prior to service and 2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306. 

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an "as likely as not" standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

In the instant case, the Veteran's bilateral mild, asymptomatic hallux valgus was noted on the medical examination at entrance into service.  The primary question then is whether her hallux valgus is shown to have increased in severity during her active service. 

The above evidence shows that the Veteran had hallux valgus at enlistment and the condition was considered asymptomatic at the time.  On the question of aggravation, there is simply no medical evidence that the pre-existing bilateral foot disability underwent any permanent increase in severity during the Veteran's period of active service.  The service treatment records contain no reference to any foot complaints or treatment.  There is no diagnosis of a foot condition separate from hallux valgus noted during service, and the service separation examination did not note any disability of the feet.  At enlistment, the diagnosis was asymptomatic mild hallux valgus.  At separation, examination of the feet was normal, with no defect diagnosed.  There is no evidence that the hallux valgus increased in severity during service.  

There is also no post-service evidence that the hallux valgus increased in severity during service.  Arthritis was first diagnosed in 2009, more than 15 years after the Veteran's separation from service.  

The Board notes the Veteran's contention that she suffered a fractured toe and underwent surgery on both feet during service.  The Veteran is competent to describe an injury she suffered in service, as well as any residual symptomatology that is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Here, the Veteran's recent accounts of the fractured toe and subsequent surgeries on both feet during service are not supported by the contemporaneous service treatment records that show no foot complaints or findings, and normal feet on separation from service.  They are also contradicted by her own denial of a history of foot trouble on the Report of Medical History completed in June 1992.  The recent medical findings confirm that significant surgeries were performed on both of the Veteran's feet at some point.  If, as she contends, these procedures were performed during her period of active service, they would likely have required a period of convalescence that would have been documented in her service treatment records.  As noted above, the service treatment records note no such procedures or convalescence.  In light of these discrepancies, the Board finds the Veteran's statements are not credible to establish that she suffered a broken toe and underwent surgery on both feet during service.  

In short, the preponderance of the evidence of record is against a finding that the Veteran's mild hallux valgus, which was noted at entrance into service, underwent any increase in severity during service.  Hence, the analysis stops and the Veteran's appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  

Back

The Veteran contends, at least in part, that she has a back disability that was caused by her left and right foot disorders.  As service connection for left and right foot disabilities is being denied, there is no basis for secondary service connection for a back disability.  38 C.F.R. § 3.310(a).

Turning to direct service connection, the service treatment records do not show any findings or complaints related to the Veteran's back.  On the Report of Medical History completed by the Veteran in June 1992, prior to her separation from service, she checked "no" in response to the question of whether she had now or had ever had recurrent back pain.  The service separation examination noted normal spine and other musculoskeletal examination.

In January 2009, the Veteran was seen with complaints of back pain.  She reported a history of back strain.  Chronic lumbar strain was noted.  Later in January 2009, the Veteran was seen with complaints of low back pain for the past week.  X-rays of the lumbar spine were normal.  The assessment was low back pain.  In February 2009, she reported a history of low back pain since 1992.  She stated that the pain had suddenly gotten worse the day before.

After review of the evidence, the Board finds that service connection is not warranted as the evidence does not suggest that the currently diagnosed low back disorder had its onset in service or is causally related to service.  The service treatment records are silent as to any complaints pertaining to the back; the service separation examination showed normal spine examination; and the earliest evidence of record of a chronic low back disorder dates more than 15 years after separation from service.  Time elapsed between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence does not include any medical findings suggestive of a causal relationship between any low back disorder and service.  

The Board notes that the Veteran has reported that her back pain began during service.  Although the Veteran is competent to report her symptom history, the Board finds this current history of continuous pain beginning in service is not credible given the lack of documented back complaints during service as well as her own denial of a history of back pain on the report of medical history completed in June 1992.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Pension

The Veteran contends that she is unable to work due to her disabilities, specifically her back and bilateral feet conditions.  Non service-connected pension benefits are payable to a veteran who served for ninety (90) days or more during a period of war, which is not in dispute here, and who was permanently and totally disabled due to nonservice-connected disabilities that are the not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited therein.  If a veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4, see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 (a), Part 4.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

To be eligible for VA pension, the evidence of record must demonstrate that the Veteran is permanently and totally disabled for nonservice-connected disabilities that are the not the result of her own willful misconduct.  For the purposes of pension benefits, the person shall be considered to be permanently and totally disabled if such individual is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from (1) any disability which is sufficient to render it impossible for the average person to obtain a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such nature or extent as to justify a determination that persons suffering there from are permanently and totally disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 (b), 4.15.  

One way for a veteran to be considered permanently and totally disabled for VA pension purposes is to satisfy the "average person" test.  38 U.S.C.A. § 1502 (a) and 38 C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The evidence does not show, and the Veteran does not claim, that she meets any of these criteria.  

All veterans who are basically eligible for pension benefits and who are unable to secure or follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  When the percentage requirements are met, and the disabilities involved are rated permanent in nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment for reason of such disability.  Prior employment or unemployment status is immaterial if in a judgment by a rating board the veteran's disabilities render him or her unemployable.  38 C.F.R. § 4.17.  

The percentage requirements of 38 C.F.R. § 4.16 are as follows: if there is only one disability, this disability shall be rated at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring a combined rating to 70 percent or more.  See 38 C.F.R. § 4.16.  

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the Rating Schedule, but is found to be unemployable for reason of her disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. § 38 C.F.R. § 3.321 (b), 4.17 (b).  

The record shows that the Veteran was born in July 1969, is 41 years old and completed the 12th grade in school.  In a statement dated in November 2008, she reported that she did not have a job as she was "laid off by my employer."  

On a statement received in December 2008, the Veteran reported that she had last worked full-time in 2006 as a closer-funder for a mortgage company.  She reported that she had worked for two different mortgage companies since service and that one had subsequently moved its operations to India.  She reported that she had made as much as $50,000 per year at these jobs.  She also reported that she became too disabled to work in 1992 (which is contradicted by the fact that she worked full-time until 2006).  

To be entitled to a permanent and total rating for pension purposes, the evidence must show that the claimant is unable to secure or follow substantially gainful employment for reason of such disability.  

The RO has assigned disability ratings of 10 percent each for the Veteran's back, left foot, and right foot conditions.  A combined evaluation for pension purposes of 30 percent is shown.  The available VA treatment records note that in February 2009 when seen with complaints of back and feet pain, she came to the clinic walking with no assistive devices, and with a six month old baby in a car seat in one hand and a "big bag" in the other.  Her lumbar spine flexion was within full limits.  

The Veteran was scheduled for a VA examination in April 2009 to assess her level of disability for pension purposes.  She was notified in writing of the examination, however the Veteran failed to report for the scheduled examination.  The duty to assist is not a one-way street.  If a veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, while the Veteran's disabilities undoubtedly would make her work more difficult, there is no medical evidence to the effect that they would prevent her from working.  The Veteran's work history in the mortgage field indicates that she would be qualified for a sedentary-type position.  No medical evidence of record reflects that the Veteran's disabilities preclude her from securing and following substantially gainful employment, even when considering age, occupational background and other related factors.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left foot disability is denied.

Service connection for a right foot disability is denied.

Service connection for a back disability is denied.

A permanent and total disability rating for pension purposes is denied.  





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


